Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 16, 2014                                                                  Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149270(25)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  JOHN KRUSAC, Personal Representative of the                                      Bridget M. McCormack
  ESTATE OF DOROTHY KRUSAC,                                                              David F. Viviano,
                                                                                                       Justices
             Plaintiff-Appellee,                             SC: 149270
                                                             COA: 321719
  v                                                          Saginaw CC: 12-015433-NH


  COVENANT MEDICAL CENTER, INC., d/b/a
  COVENANT MEDICAL CENTER-HARRISON,
  d/b/a COVENANT HEALTHCARE,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing his appeal brief is GRANTED. The brief will be accepted as timely filed if
  filed on or before October 3, 2014.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 16, 2014